The appeal is directed at the correctness of the refusal of the trial court to nonsuit and direct a verdict in favor of appellant, and to the alleged error of the court in submitting the cause to the jury upon a theory not supported by the pleadings. The latter ground is not properly before us, because not raised by proper exception or otherwise in the trial court.
There was no error in the trial court's refusal to nonsuit or direct a verdict, because there was evidence requiring a submission of the cause to the jury.
The judgment below is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 15.
For reversal — None. *Page 235